                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

JOSEPH JIN,
     Plaintiff,

v.                                                        Case No: 8:18-cv-2342-JSM-SPF

TAIYO INTERNATIONAL INC. d/b/a
YAMATO JAPANESE STEAKHOUASE
& SUSHI BAR, INC. and
KIL D. HAN,

       Defendants.


                                          ORDER

       THIS CAUSE comes before the Court on the Joint Motion for Approval of

Settlement and Dismissal of this Matter with Prejudice (Doc. 14). Upon review and

consideration, it is therefore

       ORDERED AND ADJUDGED that:

       1.     The Joint Motion for Approval of Settlement and Dismissal of this Matter

              with Prejudice (Doc. 14) is GRANTED.

       2.     The settlement is approved.

       3.     This action is DISMISSED WITH PREJUDICE.

       4.     All pending motions, if any, are denied as moot.

       5.     The Clerk is directed to close this file.

       DONE and ORDERED in Tampa, Florida, this 10th day of January , 2019.




Copies furnished to:
Counsel/Parties of Record
